Title: To George Washington from Brigadier General William Maxwell, 5 July 1778
From: Maxwell, William
To: Washington, George


          
            Sir
            Monmoth 2 miles below the Court House [N.J.] 5th July 1778
          
          I have to Inform your Excellency that the main body of the Enemy lyeth about 3 miles
            below middleton on a chain of Heights, that reaches from the bay to Shrewsberry River,
            which is verry narrow and not come[–]at[–]able. By several accounts they have been busy
            embarkquing since the night before last, (that is their Baggage only & possably
            some of their Artillery[)]. We have no certainty of any Troops having gone on board
            though some of the Deserters said there was 3 Regts immediately Imbarked when they
            tutched the Shore. Coll Morgan lyeth about middleton in
            the day time, and moves a little way back in the nights, the day before yesterday he
            sent me 4 Prisoners & several Deserters I had in all that day near 20 &
            yesterday 5 which was the lowest besides they are going to the North, South, and every
            way.
          They have been under great apprehensions of your following them but I suppose they are
            easie on that head before this no doub⟨t⟩ knowing where your are. A Doctor Muir came to
            one of my Pickets the day before yesterday with two two horse Waggons loaded with stores
            for the Wounded Office⟨rs.⟩ He had a list of the
            Articles and some Instructions from the Augt General with a Sample of Blarney, which
            they lavish away profusely in times of their distress; but a sparing of both that and
            good manners in their prosperity. I sent Coll Shrieve to them and informd them that if
            they wanted their Waggons should go back, there was two of mine to take up their Stores,
            that they might take up the two servants they had brought if they pleased, but that
            neither Servant,  driver, nor Waggon, that was at, or would go to the
            Prisoners should return again while the Enemy stayed in the Jersey; yet your Excellency
            will see by the Inclosed with what ease Mr Kidd the former Doctor applyeth to Coll
            Beattie for leave for the whole to return; I thought
            proper to put this in a clear light that your Excellency, nor Coll Beattie might not be
            deceived; they shall have every asistance in my power, but they shall not have it their
            own way; I will send Waggons for any necessary they want, or their own Waggons, but they
            shall be my Drivers I should be glad to know where I shall send the Prisoners to I have
            and whether I have any Bussiness to send off any of these at the Court House if they are
            fit to go; one of them I am told has endeavoured to make his Escape. I am your
            Excellencys Most Obedt Humble Servant
          
            Wm Maxwell
          
        